                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    UNITED STATES OF AMERICA,                     )
                                                  )
           Plaintiff,                             )          Criminal Action No. 5: 21-020-DCR
                                                  )
    V.                                            )
                                                  )
    JOSE RAMIREZ-VACA,                            )            MEMORANDUM OPINION
                                                  )                AND ORDER
           Defendant.                             )

                                      ***   ***        ***     ***

         Defendant Jose Ramirez-Vaca is charged with a single count of illegal re-entry by a

previously deported alien. [Record No. 1] Upon motion from the United States, and after

conducting a detention hearing, United States Magistrate Judge Matthew A. Stinnett ordered

that he be detained due to a risk of non-appearance. [Record No. 24] Ramirez-Vaca has now

filed a motion to revoke the detention order. [Record No. 28]1 After review of the record and

the factors outlined in 18 U.S.C. § 3142(g), the Court concludes that Ramirez-Vaca’s potential,

imminent removal by United States immigration officials justifies pretrial detention.

Accordingly, his motion to revoke his detention order will be denied.

                                                  I.

         A grand jury returned an indictment on March 4, 2021, charging Ramirez-Vaca with

one count of illegal re-entry of a previously deported alien in violation of 8 U.S.C. §§ 1326(a)

and (b)(1).    [Record No. 1]      At his initial appearance and arraignment hearing before


1
         Ramirez-Vaca does not request a hearing on his motion. [Id. at 1]


                                                ‐1-
Magistrate Judge Stinnett, the United States made an oral motion for pretrial detention, and

the Court concluded that the request was appropriate under 18 U.S.C. § 3142(f)(2)(A).

[Record No. 11] The government argued that Ramirez-Vaca should be detained due to a

serious risk that he will flee and fail to appear if released. A detention hearing was held on

March 16, 2021, and continued to March 19, 2021, to allow the Court to review additional

documentation and hear testimony from U.S. Immigration and Customs Enforcement Agent

Erin Huffines. [Record Nos. 20, 22]

       Magistrate Judge Stinnett concluded that “no conditions can reasonably assure

Ramirez-Vaca’s appearance as required in this case” because “his imminent removal [from the

United States], if released in this case, is non-speculative and virtually certain.” [Record No.

24, p. 6] He reached this conclusion based on testimony from Agent Huffines and a reinstated

removal order issued by ICE. [Id.]

       Agent Huffines testified to Ramirez-Vaca’s history with immigration officials.

Between 1976 and 2016, he was removed from the United States six times. [Record No. 25,

p. 6] While each prior interaction resulted in detention, Agent Huffines clarified that he was

not detained in September 2020 as ICE detention facilities dealt with the ongoing COVID-19

pandemic. Rather, he was subject to an alternative to detention (“ATD”) procedure due to his

age and potential susceptibility to COVID-19. This allowed for his release from detention, but

it required him to “self-deport” from the United States.

       ATD procedures were used in some circumstances before the pandemic, but their

application was extended to Ramirez-Vaca (and similarly-situated individuals) solely because

of the pandemic. Agent Huffines testified that this extension was unprecedented. And because



                                              ‐2-
the circumstances surrounding COVID-19 pandemic have improved, Agent Huffines testified

that the alternative procedure will no longer available to Ramriez-Vaca. Additionally, he

cannot be heard by an immigration judge to petition for a release on bond. Agent Huffines

also confirmed that if released, Ramirez-Vaca would enter ICE custody and be removed from

the United States within two weeks.

                                             II.

       A defendant “ordered detained by a magistrate judge” may seek revocation of the

detention order in “the court having original jurisdiction over the offense.” 18 U.S.C.

§ 3145(b). This Court reviews the magistrate judge’s detention order de novo. United States

v. Paniagua, 2019 U.S. Dist. LEXIS 22259, at *5 (E.D. Ky. Feb. 12, 2019) (citations omitted).

Accordingly, it must “review the evidence before the magistrate and make its own independent

determination whether the magistrate’s findings are correct, with no deference.” Id. (quoting

United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990)). Because Ramirez-Vaca’s

potential, imminent removal by ICE creates a near-certainty of nonappearance if released, the

detention order remains proper. As required by 18 U.S.C. § 3142(i)(1), “a written statement

of the reasons for the detention” follows below.

                                             III.

       “The default position of the law . . . is that a defendant should be released pending

trial.” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). But when a case involves “a

serious risk that a person will flee,” the government may move for a hearing to determine

whether conditional release is appropriate. 18 U.S.C. § 3142(f)(2)(A). After that hearing, if

“no condition or combination of conditions will reasonably assure the appearance of the person



                                             ‐3-
as required,” the “judicial officer shall order the detention of the person before trial.” Id. at

§ 3142(e)(1). The government bears the burden to prove the risk of nonappearance based on

a preponderance of the evidence. See United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985);

United States v. Curry, 2006 U.S. Dist. LEXIS 49661, at *16 (E.D. Ky. July 18, 2006).

       The Court considers the factors set out in 18 U.S.C. § 3142(g) in determining whether

to set conditions of release. They are:

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591 [18 U.S.C. § 1591], a
       Federal crime of terrorism, or involves a minor victim or a controlled substance,
       firearm, explosive, or destructive device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including—
               (A) the person’s character, physical and mental conditions, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was
               on probation, on parole, or on other release pending trial, sentencing,
               appeal, or completion of sentence for an offense under Federal, State, or
               local law; and
       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person’s release. In considering the conditions of
       release described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the
       judicial officer may upon his own motion, or shall upon the motion of the
       Government, conduct and inquiry into the source of the property to be
       designated for potential forfeiture or offered as collateral to secure a bond, and
       shall decline to accept this designation, or the use as collateral, of property that,
       because of its source, will not reasonably assure the appearance of the person as
       required.

18 U.S.C. § 3142(g). In considering these factors, the Court does not “modify[] or limit[] the

presumption of innocence.” Id. at § 3142(j).




                                                ‐4-
       Here, Ramirez-Vaca argues that evidence of his likely deportation upon release is

insufficient to show that he presents a risk of nonappearance. [Record No. 28-1, p. 11]

However, he does not challenge the evidence that he will be removed from the United States

by ICE if released from custody in this case. That evidence, taken with the other factors in

Section 3142(g), suggest that he presents a serious flight risk and that no conditions of release

will reasonably assure his appearance in this matter.

       A. Serious Flight Risk

       The undersigned agrees with Magistrate Judge Stinnett that the government may move

for a detention hearing under Section 3142(f)(2)(A) because Ramirez-Vaca presents a serious

flight risk. Two primary factors support this conclusion. First, he has returned to the United

States on several occasions despite prior removals. This conduct indicates an unwillingness

to abide by the requirement to appear in this Court. Additionally, Ramirez-Vaca faces

imminent removal upon release, whether before or after prosecution (and potential

imprisonment) in this matter. These consequences, combined with his history of illegal reentry

into the United States, indicate that he presents a serious flight risk. Thus, a detention hearing

was appropriate in this case.

       B. Nonappearance Risk

       Having met its burden to show that Ramirez-Vaca presents a serious flight risk, the

government has also demonstrated that the Section 3142(g) factors support pretrial detention

based on the evidence provided at the detention hearing. First, the nature and circumstances

of Ramirez-Vaca’s charged offense weigh in favor of detention. While the charged offense is

not one specifically set out in Section 3142(g)(1), “the nature of the [alleged] crime—returning



                                               ‐5-
to the United States, despite prior removal from this country by court order—indicates that

[Ramirez-Vaca] is not disposed to follow the orders of this Court.” United States v. Aleman-

Duarte, 2020 U.S. Dist. LEXIS 6872, at *13–14 (E.D. Tenn. Jan. 15, 2020).

       Next, “[t]he weight of the evidence factor goes to Defendant’s risk of flight.” United

States v. Ramirez-Salguero, 2018 U.S. Dist. LEXIS 204807, at *7–8 (E.D. Mich. Dec. 4, 2018)

(citing Stone, 608 F.3d at 948). The government argues that “the evidence against [Ramirez-

Vaca] is overwhelming.”       [Record No. 33, p. 5] Agent Huffines’s testimony and ICE

documentation support this conclusion, which Ramirez-Vaca does not challenge. Considered

alongside his previous removals and reentries into the United States, this factor weighs in favor

of detention.

       Finally, Ramirez-Vaca’s likely removal upon release from custody also weighs in favor

of pretrial detention under the third factor. Agent Huffines was unequivocal in her testimony:

Ramirez-Vaca will be removed from the United States within two weeks of his release from

custody. As Magistrate Judge Stinnett noted, “the circumstances of this case require no

guessing about an immigration judge’s potential action.”          [Record No. 24, p. 5] The

immigration judge has acted, and Ramirez-Vaca has no remaining opportunities to appear

before an immigration judge or seek alternative removal procedures.

       Given the unchallenged evidence presented and these factors, the government has

shown by a preponderance of the evidence that Ramirez-Vaca is unlikely to appear as directed

in this case if released. Accordingly, it is hereby

       ORDERED that Defendant Ramirez-Vaca’s Motion to Revoke the Detention Order

[Record No. 28] is DENIED.



                                               ‐6-
Dated: May 3, 2021.




                      ‐7-
